UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010 [ ]Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number 000-51640 VANGUARD MINERALS COPORATION (formerly Knewtrino, Inc.) (Exact name of small Business Issuer as specified in its charter) NEVADA Nil (State or other jurisdiction ofincorporation or organization) (IRS Employer Identification No.) SUITE 2800 SAN DIEGO, CA (Address of principal executive offices) (Zip Code) Issuer’s telephone number, including area code: 858-525-5695 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non Accelerated Filer [] (Do not check if smaller reporting company) Smaller Reporting Company [ X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. [ ] Yes [X] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of November 18, 2010, the Company had 1,468,832 shares issued and outstanding. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management's Discussion and Analysis of Financial Condition and Results of Operation 16 Item 3: Quantitative and Qualitative Disclosures about Market Risk 23 Item 3: Controls and Procedures 24 PART II - OTHER INFORMATION Item 1: Legal Proceedings 25 Item 1A: Risk Factors
